UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): July 28, 2011 CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 333-141568 20-8468508 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 9 North West Fourth Ring Road, Yingu Mansion, Suite 1708 Haidian District, Beijing People’s Republic of China 100190 (Address of principal executive offices) +86 10 82525361 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On July 28 2011, China Advanced Construction Materials Group, Inc. issued a press release announcing that it has established a special committee to consider the going-private proposal made by its Chairman and Vice Chairman. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated in this Item 8.01 by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 28, 2011
